Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 07/15/2020. 
Claims 1-9 have been amended. 
Claims 1-10 are presented for examination. 
References in applicant's IDS form 1449 received on 07/15/2020 have been considered by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zalewski et al. “US 10,140,820 B1” (Zalewski).
Regarding Claim 1:  An information processing method, comprising:
acquiring, from a video, flow line information of a customer (at least see Zalewski Abstract; Fig. A1); 
detecting that the customer acquires an item (at least see Zalewski Figs. 1D and 1E); and 
storing, in a storage, flow line information of the customer and information on a number of items acquired by the customer, in association with each other (at least see Zalewski 2:40-67)
Regarding Claim 2:  The information processing method according to claim 1, further comprising detecting, by referring to information stored in the storage, an anomaly related to an action of the customer (at least see Zalewski Fig. 1E).
Regarding Claim 3:  The information processing method according to claim 2, further comprising detecting, as an anomaly, discordance between a number of items acquired by the customer at a time of payment and a number of items paid for by the customer at a register (at least see Zalewski 1:60-67).
Regarding Claim 4:  The information processing method according to claim 2, further comprising, when the customer goes out of a predetermined area, detecting, as an anomaly, that a number of items acquired by the customer is one or more (at least see Zalewski 5:6-16).
Regarding Claim 5:  The information processing method according to claim 2, further comprising, when the customer crosses a predetermined line, detecting, as an anomaly, that a number of items acquired by the customer is one or more (at least see Zalewski Fig. 60C).
Regarding Claim 6:  The information processing method according to claim 2, further comprising notifying that the anomaly is detected (at least see Zalewski 21:1-25).
Regarding Claims 7-10:  all limitations as recited have been analyzed and rejected with respect to claims 1-6.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATEH M OBAID/Primary Examiner, Art Unit 3627